Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

COLUMBUS DIVISION
UNITED STATES OF AMERICA * CRIMINAL NO. 4:19-CR- -CDL
v. * VIOLATIONS:
" 18 U.S.C. § 371
DAVID KENNEDY, " 41 U.S.C. § 8702(2)
Defendant. . 410U.S.C. § 8707

18 U.S.C. § 981(a)(1)(C)
28 U.S.C. § 2461(c)

 

INDICTMENT
THE GRAND JURY CHARGES:

INTRODUCTION
At all times material to this Indictment:
Defendant, Co-Conspirators, and Related Entities

1. Defendant DAVID KENNEDY (“KENNEDY”) was Director of Operations
for Company A, a prime contractor that was awarded a contract to renovate the Fort
Benning Starship Barracks in the Middle District of Georgia and to construct a Sensitive
_ Compartmentalized Information Facility (“SCIF”) at Fort Gordon in the Southern District
of Georgia. KENNEDY was responsible for managing various Company A projects,
including the project at Fort Benning. Part of his responsibilities included the selection
of subcontractors.

2. Co-conspirator Gary Hamby (“Hamby”) was the owner and managing
partner of Southern Atlantic Construction, LLC (“SAC”), a construction company that
worked as a subcontractor for Company A on the project to renovate the Fort Benning

Starship Barracks and the construction of the SCIF at Fort Gordon.
Case 4:19-cr-00016-CDL-MSH Document 1 Filed 05/16/19 Page 2 of 13

3. Co-conspirator Phillip Taylor (“Taylor”) was a Company A employee who
managed the project for the construction of the SCIF at Fort Gordon. Part of his
responsibilities included the selection of subcontractors.

4, Alexis Development & Investments, LLC (“Alexis Development”) was a
shell company created by KENNEDY.

5. GH Construction Consultants, LLC (“GHCC”) was a shell company created
by Hamby.

Fort Benning Starship Barracks Contract

6. On or about September 4, 2013, the U.S. Army Corps of Engineers, a federal
agency under the Department of Defense, awarded Company A a contract to renovate
the Fort Benning Starship Barracks (“Fort Benning Contract”). The Fort Benning Contract
was a Multiple Award Task Order Contract for approximately $29,369,459 paid by the
U.S. Army Corps of Engineers.

7, On or about May 27, 2015, KENNEDY caused Company A to award SAC a
subcontract in the approximate amount of $537,500 for work on the Fort Benning
Contract. From on or about May 13, 2015 through on or about December 16, 2015,
Company A awarded to SAC a total of $1,383,306.18 through purchase orders and
various contract modifications off of the original subcontract.

Fort Gordon Sensitive Compartmentalized Information Facility Contract

8. On or about September 29, 2014, the U.S. Army Corps of Engineers awarded

Company A a contract to build the Fort Gordon SCIF (“Fort Gordon SCIF Contract”). The
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 3 of 13

Fort Gordon SCIF Contract was a sole-source contract for approximately $7,771,495, paid
by the U.S. Army Corps of Engineers.

9. On or about August 7, 2015, KENNEDY and Taylor caused Company A to
award SAC a subcontract in the approximately amount of $34,623 to SAC for work on the
Fort Gordon SCIF Contract.

COUNT ONE
(CONSPIRACY TO VIOLATE THE ANTI-KICKBACK ACT AND
COMMIT WIRE FRAUD)
[18 U.S.C. § 371]

10... From in or around February 2015, and continuing until on or about
February 9, 2016, in the Columbus Division of the Middle District of Georgia and
elsewhere, the Defendant,

DAVID KENNEDY,
along with Hamby, Taylor, and others known and unknown to the Grand Jury,
unlawfully, willfully, and knowingly combined, conspired, confederated, and agreed to
commit offenses against the United States of America, that is:

a. to violate Title 41, United States Code, Sections 8702 and 8707, by knowingly
and willfully soliciting, accepting, and attempting to accept a kickback, that is,
money, fees, commissions, credits, gifts, things of value, and compensation that
is provided, directly and indirectly, from a subcontractor employee to a prime
contractor employee, for the purpose of improperly obtaining favorable

treatment in connection with a prime contract and subcontract relating to a

prime contract; and
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 4 of 13

b. to violate Title 18, United States Code, Section 1343, by knowingly and with
intent to defraud, intend to devise a scheme and artifice to defraud, and to
obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises, and, for the purpose of executing
such scheme and artifice and attempting to do so, to transmit and cause to be
transmitted, certain wire communications in interstate commerce.

Purpose of the Conspiracy

 

11. ‘It was a purpose of the conspiracy for KENNEDY and his co-conspirators
to unlawfully enrich themselves by, among other things: (1) soliciting and receiving
kickbacks and bribes in exchange for awarding subcontracts and contract modifications
to SAC for work on the Fort Benning Contract and the Fort Gordon SCIF Contract; and
(2) submitting and causing to be submitted fraudulent invoices for work that SAC
purportedly performed on the Fort Gordon Contract.

Manner and Means of the Conspiracy

12. The manner and means by which KENNEDY and his co-conspirators
carried out the conspiracy included, but were not limited to, the following:

13. | KENNEDY and Hamby devised a scheme whereby KENNEDY would
award Hamby — through his company SAC —a subcontract from Company A to work on
the Fort Benning Contract. In exchange Hamby would pay KENNEDY kickbacks, which

took the form of cash, gifts of things of value, and wire transfers.
Case 4:19-cr-00016-CDL-MSH Document 1 Filed 05/16/19 Page 5 of 13

14. KENNEDY, along with Hamby, extended the fraudulent scheme to a
second contract - the Fort Gordon SCIF Contract.

15. | KENNEDY and Hamby, this time bringing in Taylor, devised a scheme to
award a fraudulent contract to Hamby, via SAC, in order to steal money from the
approximately $300,000 that was remaining on the Fort Gordon SCIF Contract. The
project had largely been completed, and under the terms of the sole-source contract, the
funds remaining belonged to Company A.

16. Hamby would submit two fraudulent bids for the Fort Gordon SCIF
subcontract — one from SAC and one from his shell company, GHCC ~and KENNEDY
and Taylor would award SAC the subcontract. The bids were fraudulent, in part, because
SAC was not going to do any work on the contract, which all three co-conspirators knew
at the time they were submitting the bids.

17. Hamby would then submit false invoices for work that was never
performed, he would be paid by Company A, and Hamby would pay KENNEDY and
Taylor kickbacks in exchange for receiving the fraudulent contract.

Overt Acts

18. In furtherance of the conspiracy, and to accomplish its objects and
purposes, at least one of the conspirators committed and caused to be committed in the
Middle District of Georgia and elsewhere, at least one of the following overt acts, among

others:
Case 4:19-cr-00016-CDL-MSH Document 1 Filed 05/16/19 Page 6 of 13

Fort Benning Contract

19. | KENNEDY and Hamby concocted this kickback scheme at a restaurant, in
Columbus, Georgia in or around February 2015. At that meeting, KENNEDY told
Hamby that he would award SAC a subcontract on the Fort Benning Contract if Hamby
paid kickbacks to KENNEDY.

20. | Shortly after the February 2015 meeting, an SAC employee purchased,
using his personal funds, a box of cigars worth approximately $800, which was provided
to KENNEDY at Fort Benning in the Middle District of Georgia, and for which the
employee was reimbursed by SAC.

21. On or about February 19, 2015, KENNEDY incorporated Alexis
Development in Tennessee.

22. On or about April 3, 2015, Hamby sent KENNEDY an e-mail stating that
Hamby will be at Fort Benning to “walk the site and have dinner on Tuesday night.”
KENNEDY then instructed Hamby to submit a subcontracting bid to Company A for the
work on the Fort Benning Contract.

23. Shortly thereafter, the SAC employee, using personal funds, made a $5,000
cash payment to KENNEDY at Fort Benning, which was reimbursed at a later date by
SAC.

24. Onor about May 27, 2015, Company A awarded SAC the subcontract for

the work at Fort Benning.
Case 4:19-cr-00016-CDL-MSH Document 1 Filed 05/16/19 Page 7 of 13

25. On or about June 19, 2015, Hamby incorporated GHCC in South Carolina.

26. On or about June 22, 2015, KENNEDY opened a bank account at U.S.
Community Credit Union in Tennessee ending in -6009 in the name of Alexis
Development. Subsequently, KENNEDY provided Hamby with the wiring instructions
for that account.

27. Between on or about July 8, 2015 and on or about July 20, 2015, KENNEDY
proposed that Hamby open a bank account in the name of a shell company in order to
send payments to KENNEDY because KENNEDY did not want the wire payments
coming straight from Hamby’s or SAC’s bank account.

28. On or about July 20, 2015, Hamby opened a bank account ending in -7567
at South State Bank in South Carolina in the name of GHCC to send payments to
KENNEDY.

29. From in or around July 2015 through in or around December 2015, Hamby
paid KENNEDY approximately $254,700 in kickbacks from the GHCC account to the
Alexis Development account. Over the course of the scheme, Hamby paid KENNEDY a
total of approximately $383,000 in kickbacks. These payments included, but were not

limited to the following:
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 8 of 13

 

Approximate
Date of
Payment

Approximate
Amount of
Payment

Method of Payment

 

6/17/2015

$37,500

Cash payment from SAC to KENNEDY

 

6/26/2015

$36,000

Wire transfer from the SAC account in the
Northern District of Georgia to Alexis
Development account the Middle District of
Tennessee

 

7/8/2015

$26,000

Wire transfer from the SAC account in the
Northern District of Georgia to Alexis
Development account the Middle District of
Tennessee

 

7/24/2015

$29,500

Wire transfer from GHCC account in the
District of South Carolina to Alexis
Development account in the Middle District of
Tennessee

 

9/23/2015

 

 

$17,000

 

Wire transfer from GHCC account in the
District of South Carolina to Alexis
Development account in the Middle District of
Tennessee

 

30. In or around July 2015, KENNEDY learned that there was approximately

$300,000 remaining on the Fort Gordon SCIF Contract, which had been awarded to

Company A.

31. KENNEDY and Hamby, working with Taylor, concocted a plan to award

SAC a subcontract for work they did not intend to be performed, in exchange for

Fort Gordon SCIF Contract

receiving kickbacks from SAC.

32. On or about July 24, 2015, KENNEDY emailed an SAC employee with

Company A’s invitation to bid on the Fort Gordon SCIF Contract, noting “Pls send to

Gary [Hamby].”

 
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 9 of 13

33. Subsequently, on or about August 4, 2015, at Hamby’s direction, the SAC
employee emailed the fraudulent proposal to Company A for $34,623 of work on the Fort
Gordon SCIF Contract to KENNEDY, which KENNEDY forwarded to Taylor.

34. In order to ensure SAC was awarded this subcontract, Hamby had the SAC
employee email a second fraudulent work proposal from GHCC, the shell company that
Hamby had created. This proposal was for approximately $38,888 and was sent to
KENNEDY on or about August 4, 2015.

35. | Onor about August 7, 2015, Company A, based on the two fraudulent bids
and a price analysis signed by Taylor, awarded SAC a subcontract for work on the Fort
Gordon SCIF Contract.

36. Onor about August 13, 2015, an SAC employee, copying Hamby, emailed
a fraudulent invoice for $34,380 to KENNEDY, who forwarded it to Taylor. Taylor, on
or about the same day, emailed a Company A finance employee the invoice, and copied
KENNEDY. Both Taylor and KENNEDY knew that the SAC had not performed the
invoiced work.

37. Onor about August 27, 2015 and December 14, 2015, the SAC employee,
copying Hamby, emailed Taylor two additional fraudulent invoices for work that was
purportedly done on the Fort Gordon SCIF Contract. These invoices were for $26,372
and $18,731.

38. After SAC received payment from Company A for work purportedly

performed under the Fort Gordon SCIF Contract, Hamby paid KENNEDY for his role in
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 10 of 13

securing the Fort Gordon SCIF Contract. These payments included, but were not limited

 

 

 

 

 

 

to the following:
Approximate | Approximate
Date of Amount of Method of Payment
Payment Payment
Wire transfer from GHCC account in
the District of South Carolina to Alexis
8/19/2015 $31,000 Development account in the Middle
District of Tennessee
Wire transfer from GHCC account in
the District of South Carolina to Alexis
9/2/2015 $22,000 Development account in the Middle
District of Tennessee

 

 

39. Inexchange for Taylor’s participation, KENNEDY paid Taylor by cash and
by check. On or about the dates specified below, KENNEDY provided Taylor the
amounts specified below in exchange for Taylor’s participation in the scheme to award a

fraudulent subcontract for work on the Fort Gordon SCIF Contract to SAC:

 

 

 

 

 

 

 

Approximate | Approximate
Date of Amount of Method of Payment
Payment Payment
8/24/2015 $4,000 Check from Nexis Development to
aylor
9/17/2015 $2,200 Check from Nexis Development to
aylor
i 1 tt
12/30/2015 $6,000 Check from Nexis Development to
aylor

 

(All in violation of Title 18, United States Code, Section 371.)

 
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 11 of 13

COUNT TWO
(UNLAWFUL KICKBACKS)
[41 U.S.C. §§ 8702(2), 8707]

40. Paragraphs 1 through 9 and 11 through 39 of this Indictment are re-alleged
and incorporated by reference as if set out in full.

41. On or about April 3, 2015, in the Columbus Division of the Middle District
of Georgia, the Defendant,

DAVID KENNEDY,

Knowingly and willfully solicited, accepted, and attempted to accept a kickback, that is,
money, fees, commissions, credits, gifts, gratuities, things of value, and compensation
that is provided, directly and indirectly, to KENNEDY, as a prime contractor employee,
for the purpose of improperly obtaining and rewarding favorable treatment in
connection with a subcontract relating to a prime contract, to wit, KENNEDY solicited
and accepted a $5,000 kickback from SAC for the purpose of improperly. obtaining and
rewarding favorable treatment in connection with SAC’s performance of subcontracts

and as a subcontractor for the Fort Benning Contract.

(All in violation of Title 41, United States Code, Sections 8702(2), and 8707.)

FORFEITURE NOTICE
[18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) - Criminal Forfeiture]

1. The General Allegations and the allegations of Count One of this

Indictment are re-alleged and incorporated fully herein by reference for the purpose of
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 12 of 13

alleging forfeiture to the United States of America, pursuant to the provisions of Title 18,
United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c).
2. Upon conviction of any conspiracy to violate Title 18, United States Code,
Section 1343, as alleged in Count One of this Indictment,
DAVID KENNEDY,
shall forfeit to the United States any property, real or personal, which constitutes or is
derived from proceeds traceable to the commission of the offense, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).
3. The property subject to forfeiture includes, but is not limited to,
approximately $463,000, which represents a sum of money derived from the commission

of the alleged wire fraud offenses.

4, If any of the property described above, as a result of any act or omission of
the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e, has been commingled with other property which cannot be divided

without difficulty,
Case 4:19-cr-00016-CDL-MSH Document1 Filed 05/16/19 Page 13 of 13

the United States of America shall be entitled to forfeiture of substitute property pursuant
to Title 21, United States Code, Section 853(p), as incorporated by Title 28, United States
Code, Section 2461(c), through Title 18, United States Code, Section 981(a)(1)(C).
All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c).
A TRUE BILL.

s/Foreperson of the Grand Jury
FOREPERSON OF THE GRAND JURY

CHARLES E. PEELER
UNITED STATES ATTORNEY

ROBERT ZINK

ACTING CHIEF

FRAUD SECTION, CRIMINAL DIVISION
U.S. DEPARTMENT OF JUSTICE

Presented by:

Ye

VASANTH SRIDHARAN
TRIAL ATTORNEY, FRAUD SECTION

Filed in open court this_\\g_ day of __ YY~oO.u 4 . , AD 2019.

Deputy Clerk

 
